Citation Nr: 1813455	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for carpal tunnel syndrome, left hand and wrist, including secondary to diabetes mellitus.

4.  Entitlement to service connection for carpal tunnel syndrome, right hand and wrist, including secondary to diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current diabetes mellitus was not manifest during his military service or within the first post service year, and there is no competent evidence linking the condition to his military service.



2.  The Veteran's current eye disabilities were not manifest during his military service or for years thereafter, and there is no competent evidence linking an eye condition to his military service.   

3.  The Veteran's current bilateral carpal tunnel syndrome of the hands and wrists, were not manifest during his military service or within the first post service year, and there is no competent evidence linking the condition to his military service.   


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for an eye disability, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for establishing service connection for carpal tunnel syndrome of the left hand and wrist, including secondary to diabetes mellitus, have not been met. 38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for establishing service connection for carpal tunnel syndrome of the right hand and wrist, including secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R.     § 3.310.  To substantiate a secondary service connection claim, the Veteran must show a present disability; a service-connected disability; and competent evidence that the service-connected disability caused or aggravated the disability for which service connection is sought.

Service connection for certain chronic diseases, to include diabetes mellitus and organic disease of the nervous system, may be established on a presumptive basis        by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board notes that a medical opinion was not obtained on these claims. However, 
in the absence of competent and credible evidence of an in-service event, and in light   of the denial for diabetes below, an opinion is not required. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision    of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

A.  Diabetes Mellitus

The Veteran filed his present claim seeking service connection diabetes mellitus in November 2010.  A review of his post service treatment records reveals that he has been diagnosed with diabetes mellitus, type II.  Accordingly, the remaining portion of the Board's decision herein shall focus on whether this condition is related to his military service.

At his August 2017 Board video conference hearing, the Veteran testified that he was monitored for high glucose levels during service.  He also claimed he was diagnosed with diabetes mellitus within five years of his separation from service. The Veteran further testified that he did not serve in the Republic of Vietnam.  

A review of his service treatment records revealed no complaints, treatment or  diagnosis of high glucose levels or diabetes mellitus during his military service.    On his separation examination, urinalysis was negative for sugar.  

The first post service treatment of diabetes mellitus shown in the record was in September 1996, over 25 years after his separation from military service.  

While the Veteran contends that he suffered from high glucose readings in service   and diabetes within 5 years following discharge, the Board does not find such assertions to be persuasive.  As noted above, his service treatment records are negative for elevated glucose readings and urinalysis on separation was negative      for glucose.  Moreover, during an October 2010 VA treatment visit, he reported          a history of diabetes for about 18 years (i.e. since 1992).  The Board finds the    service treatment records and his statement in 2010, prior to filing the instant 
claim, to be more probative than his assertions made for the purposes of his claim        for compensation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006)      (the lack of contemporaneous medical records, the significant time delay between      the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and  weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

To the extent the Veteran believes he suffered from diabetes in service or within  the year following discharge from service, as a lay person he has not been shown   to possess specialized training sufficient to render such an opinion. In this regard, the diagnosis of diabetes requires medical testing and training to determine. Accordingly, his opinion as to the diagnosis of diabetes is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In summary, there is no competent and credible evidence of elevated glucose or diabetes in service, and no competent evidence suggesting his diabetes is related to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Eye Disability

The Veteran is seeking service connection for an eye disability.  He contends that he developed eye problems related to his diabetes mellitus.  He also testified that    he had problems with his vision during his military service.

Initially, the Board finds that the Veteran currently has diagnosed eye disabilities, including glaucoma, diabetic retinopathy, pseudophakia, partial thickness macular hole of the right eye, and floaters.  Accordingly, the Board's decision shall focus     on whether these eye conditions are related to his military service.

The Veteran's service treatment records are completely silent as to any complaints    of or treatment for an eye disability. His separation examination, conducted in April 1971, listed his eyes as normal. The report also listed his uncorrected distance vision as 20/20, bilaterally.  

Following his separation from service, the first post service medical evidence referencing an eye disability is more than 25 years after his discharge from the service.  

As there is no competent evidence showing an eye disability during service, competent evidence linking a current eye disability with service is needed.  However, there is no medical opinion of record linking any current eye        disability with service. 

While the Veteran has alleged having vision problems since his military service,   the Board finds the April 1971 separation examination showing normal eyes, along with uncorrected bilateral vision of 20/20, to be more probative than the Veteran's current assertions.  Moreover, post service treatment records are silent as to any of his current eye disabilities for a period of over 25 years.  In sum, the Board finds    the Veteran's assertions of continued vision problems since his military service to be less persuasive than other evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). 

Moreover, as a lay person, the Veteran is not competent to diagnose an eye disability, as such matter requires medical testing and expertise to determine.  See Jandreau, 492 F.3d at 1376-77. Thus, his opinion as to the presence of an eye disability in service or of a current disability being linked to service is not competent medical evidence.  

For the reasons set forth above, the Board finds that the most probative evidence       of record indicates the current eye disabilities were not shown in service or for many years thereafter and there is no competent evidence linking the claimed condition       to service.  Additionally, as the Veteran's claim for service connection for diabetes mellitus has been denied, there is no basis to establish service connection for an eye disability as secondary to diabetes.  See 38 C.F.R. § 3.310.  Accordingly, service connection for an eye disability is denied. 

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.            § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

C.  Bilateral Carpal Tunnel Syndrome of the Hands and Wrists

The Veteran is seeking service connection for bilateral carpal tunnel syndrome      of the hands and wrists.  At the April 2017 Board video conference hearing, the Veteran testified that he experienced numbness of the fingers caused by dirt and brush while in the military. Alternatively, he attributes this condition to his diabetes mellitus.

The Veteran is shown to currently have bilateral carpal tunnel of the hands and wrists.  Accordingly, the Board's decision shall focus on whether this condition is related to his military service.

The Veteran's service treatment records are completely silent as to any complaints    of or treatment for carpal tunnel of the hands and wrists.  His separation examination, conducted in April 1971, listed his upper extremities as normal.    

Following his separation from service, the first post service medical evidence referencing hand numbness is more than 25 years after his discharge from the service.  A patient questionnaire, complete by the Veteran in June 2006, noted that he had been having symptoms for the past 6 to 12 months.  At his April 2017 Board video conference hearing, he reported that he first sought treatment for carpal tunnel syndrome around the year 2000.

As there is no competent evidence showing carpal tunnel syndrome during service or in the year following service, competent evidence linking his current bilateral carpal tunnel syndrome of the hands and wrists with service is needed.  However, there is no medical opinion linking the Veteran's carpal tunnel disability with service. 

While the Veteran has alleged having problems with his hands and wrists since his military service, the Board finds the April 1971 separation examination showing normal upper extremities, along with the absence of any post service treatment for this condition for the next 25 years, and his report in 2006 that the symptoms have been present for 6 to 12 months to be more probative than the current assertions.     In sum, the Board finds the Veteran's current assertions of continued problems   since his military service to be less persuasive than other evidence of record. See Buchanan, 451 F.3d at 1336-1337.

Moreover, as a lay person, the Veteran is not competent to diagnose carpal tunnel syndrome, as such matter requires medical testing and expertise to determine. See Jandreau, 492 F.3d at 1376-77. Thus, his opinion as to the presence of carpal tunnel syndrome during service is not competent medical evidence.  

For the reasons set forth above, the Board finds that the most probative evidence of record indicates the current bilateral carpal tunnel syndrome of the hands and wrists was not shown in service or for many years thereafter and there is no competent evidence linking the claimed condition to service.  Additionally, as the Veteran's claim for service connection for diabetes mellitus has been denied, there is no basis to establish service connection for carpal tunnel syndrome as secondary to diabetes.   See 38 C.F.R. § 3.310.  Accordingly, service connection for carpal tunnel syndrome is denied. 



In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for eye disabilities is denied.

Service connection for carpal tunnel syndrome, left hand and wrist, is denied.

Service connection for carpal tunnel syndrome, right hand and wrist, is denied.


REMAND

The Veteran is seeking entitlement to an initial compensable evaluation for bilateral hearing loss.

At his hearing before the Board, the Veteran reported that his service-connected bilateral hearing loss had worsened since his most recent VA audiological evaluation performed in August 2014.  Under these circumstances, the AOJ should obtain the Veteran's updated treatment records relating to this condition, and schedule the Veteran for a current examination.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   his bilateral hearing loss during the course of this appeal. After securing any necessary releases, the AOJ should 
request any relevant records identified that are not duplicates of those contained in the claims file. Additionally, obtain updated VA treatment records.  If any requested records    are unavailable, the Veteran should be notified of such.

2.  Thereafter, the schedule the Veteran for a VA audiology examination to determine the current    severity of his service-connected bilateral hearing     loss. The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished and the results reported.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto   before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


